Title: To James Madison from Anthony Morales, 11 January 1807
From: Morales, Anthony
To: Madison, James



Sir
George Town (Ptk) this 11th. Jany. 1807.

When I undertook the Journey, from Charleston S. C., to the City of Washington, it was merely, to prove to the Government, of the U. S., that the revocation of my Exequatur, was totaly undeserved by me, and that I came, with the intention, of producing every satisfaction, which might be calculated, to correct, the error of such a Step; I then, had the honor, to confere with you personnaly, at your own house, and promised, to exhibit the originals of my private Instructions &ca., which I did, accompanied with the most amicable and respectfull letter; I have not requested any accelerate answer, in order, to give time, that matters might be taken, in to such consideration, as the importance of the case, demanded; Seven days after the admittance of those Documents, I waited on you, at your office, and your first clark, then observed, that you were engaged, and delivered to me, a message delegated by you to him, which must be considered, as the greatest insult, to both my Diplomatic, and Military Character; notwitstanding which message, I called on you again, the next morning, and was again told, by the said clark, that you were engaged; he then rapported to me, your resolution, of Keeping the abovementioned Documents, without intention to return them to me; I must realy confess, that a conduct of the Kind, on the part of the first Minister of the U. S., is not correspondant to his Station, as no Law of Nations, neither Municipal, othorise the Government to demand such papers, and much less, to detain them, from a Foreing Public Minister, whom, merely thro’ a particular politeness, and consideration for the Government, has been so Kind to intrust them, for an Exhibition, which I, (with just cause) expected, should had oposed, all those frivolous supositions; and unfavourable inferences, which had taken place before.
My duty calls me immediately near my Government, therefore I do hereby Solemnly demand of you, the return of the following Documents, intrusted to you, vizt.
My Private Instructions from Holland, the official letter of the Government of St. Martin to me, and the official letter of the Ordinateur and Colonial Prefect of St. Domingo to me.
If you think proper, to confer with The French Minister on the subject, I shall feel greatly satisfied.
I request the favour of an answer, as Speedily as may be, and have the honor to remain, with due Consideration, Your humble & obt. Servant

Anthony Morales

